Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-11 directed to non-elected Invention II-IV and Species 2 without traverse.  Accordingly, claims 5-11 been cancelled.

Response to Amendment
	With respect to the claim rejection under 35 U.S.C. 112 (b), applicant amended claim 3, which overcomes the claim rejection. Therefore the claim rejection under 35 U.S.C. 112 (b) is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1, 3-4, and 12-13 are indicated. The claimed invention as a whole, discloses a system for changing a shape of a food item from a first shape to a second shape, the system comprising a tool comprising a frame, two receptacle, a crossbar, and at least one post comprising two posts extending upwardly form the tool; an insert comprising a frame, a guide, two wedges extending downward form the frame, a locking mechanism having a crossbar and a catch at each end of the crossbar, and a handle; wherein as the insert is assembled with the tool in use, the crossbar and 
References Seto (US 2015/0258717) and Beloff (US 2012/0003363) are the closet prior arts. Seto and Beloff teaches two similar  apparatuses for changing a shape, each of the apparatuses comprising a tool including frame, receptacles, and posts; and an insert including a frame, a guide, two wedges, and a handle. However, the references alone or in combination do not teach the limitation “wherein the at least one post comprises two posts and the tool comprises a crossbar extending between and connecting upper ends of the posts, wherein the insert comprises a locking mechanism comprising a crossbar and a catch at each end of the crossbar, the crossbar and catches being pivotally coupled to the handle, and wherein as the insert is assembled with the tool in use, the crossbar and catches of the insert pivot relative to the handle to allow the crossbar and catches to slide past the crossbar of the tool, once the crossbar and catches of the insert have cleared the crossbar of the tool, the crossbar and catches pivot back toward their original orientation and portions of the catches are disposed below the crossbar of the tool, and if a user attempts to lift the insert away from the tool, the catches contact the crossbar of the tool and cause the tool to be lifted along with the insert” as claim in claim 1. In addition, one of ordinary skill in the art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRIS Q LIU/Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761